I concur in the reversal of this case alone upon the ground of the speed limit clause in the latter part of instruction No. 2. Because of that clause, in my opinion, the jury were authorized to take the instruction to mean that, if Mrs. Dent was exceeding in speed ten miles an hour, they should return a verdict for appellee. I do not see any other fault in the instruction. And, if it be true that the instruction is faulty in any other respect, the error was cured by a reasonable interpretation of all the instructions taken together.